Citation Nr: 1452956	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond August 1, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The appellant is the Veteran's adult daughter. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal. 

The appellant testified before the undersigned at an August 2012 Video Conference hearing; a transcript of that proceeding has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran was rated as permanently and totally disabled due to service-connected disabilities effective November 8, 2002. 
 
2. The Veteran was notified of the total and permanent disability rating on July 2, 2003. 

3. The appellant was between the ages of 18 and 26 at the time of the Veteran's award of service-connected permanent and total disability.   

4. The appellant's application for DEA benefits was received on August 7, 2009; she elected July 2, 2003 as the beginning date of her period of eligibility for an award of educational assistance which ended July 2, 2011. 

5. The July 2, 2011 delimiting date was extended by VA to August 1, 2011, to allow payment through the end of the appellant's term. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond August 1, 2011, for DEA benefits under Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A. Chapter 35, she is not a "claimant" within the meaning of the VCAA statute. See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (providing that VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (providing that the VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapter 35, the VCAA provisions are not applicable to this appeal.

Extension of Delimiting Date

The record reflects that the appellant is the Veteran's child, and that the Veteran was found to have total and permanent disability rating from a service-connected disability, effective November 8, 2002.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits. See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i). 

The eligibility period for use of DEA benefits by a child generally runs from the child's eighteenth to twenty-sixth birthdays. 38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  Where the effective date of the veteran's permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of eight years. 38 C.F.R. § 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child. Id. 

The RO established the July 2, 2011, delimiting date as it is the most advantageous possible delimiting date for the appellant.  The record reflects that the appellant was born in March 1977.  The Veteran was awarded a permanent and total rating in a June 2003 rating decision, effective November 8, 2002.  Notice of the award was sent to the Veteran on July 2, 2003.  Accordingly, the appellant was between the ages of 18 and 26 at the time of the award of a permanent and total rating.  The notice of the award was later than the effective date of the award; therefore, the choice of July 2, 2003, as the beginning of the eligibility was most favorable to the appellant. (See also, November 2011 Date Election form confirming appellant's choice of July 2, 2003, as the beginning date for her DEA benefits.)  The delimiting date of July 2, 2011, was correctly assigned. See 38 C.F.R. § 21.3041(a).  Notably, the delimiting date of July 2, 2011, was ultimately extended to August 1, 2011, in order to allow payment through the end of the appellant's term.  

The appellant's application for DEA benefits was received on August 7, 2009; she listed her birth date as March 1977, which means she would have attained the age of 31 in March 2008.  If an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date. See 38 C.F.R. § 21.3041(g)(1) (2014). See, e.g., 38 C.F.R. § 21.3043(b) (2014) ("Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.").  

However, VA cannot grant an extension beyond age 31 to those children whose period of eligibility ending date (as determined under paragraphs (a) through (f) of this section) is subject to an age limitation. 38 C.F.R. § 21.3041(g)(1) (2014).  If an eligible child's period of eligibility ending date (as determined under paragraphs (a) through (f), or (h) of this section) occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) to the end of the quarter or semester, or to the end of the course under certain circumstances. 38 C.F.R. § 21.3041(g)(2) (2014).

The Board will address the appellant's contentions as to why she believes her delimiting date should be extended.  During her hearing before the undersigned, the appellant and her representative essentially argued that the effective date of the Veteran's permanent and total award was erroneous, claiming that the correct date was July 1, 2005, and not November 8, 2002.  In support of this, the appellant submitted two letters from the Muskogee RO, dated in August 2005 and July 2007, which reflected that the Veteran was entitled to receive compensation at the 100 percent rate effective July 1, 2005.  The Board has reviewed these letters.  The letters indicate that the Veteran was entitled to receive compensation at the 100 percent rate effective on or before July 1, 2005.  These letters were sent to the Veteran in connection with his attempts to establish entitlement to benefits in the state of Oklahoma.  The Board understands the appellant's confusion by the content of these earlier 2005 and 2007 letters sent to the Veteran but the later notice of Certificate of Eligibility mailed to the appellant in November 2009 was clear regarding the beginning date of the appellant's eligibility period and the ending date.  The fact of the matter remains that the claims file contains a June 2003 rating decision, which expressly granted TDIU, effective November 8, 2002, and that the Veteran was notified of such on July 2, 2003.  The appellant was notified of these dates in the November 2009 Certificate of Eligibility, and the record reflects that she elected July 2, 2003, as the beginning date for her DEA benefits. See November 2009, Beginning Date Election form, signed by appellant.  Accordingly, the record unequivocally establishes that the effective date for TDIU for DEA benefit purposes is (and always has been) November 8, 2002.  

The appellant has also raised financial and/or family obligations as a basis for an extension of her delimiting date.  Her December 2011 notice of disagreement indicated that she needed the benefits to finish paying for her degree in elementary education.  The evidence reflects that the appellant continuously pursued a degree in education program from August 2009 through the extended August 1, 2011 delimiting date.  Evidence has not been offered to explain why the appellant did not initiate an educational program between July 2003 and August 2009.  The appellant's statements in support of this appeal and her testimony before the undersigned do not describe this period in detail.  Her testimony only indicates that she completed a year of college right after high school (in the 1990's, according to her DEA application), and that she married and had children shortly thereafter.  She has not otherwise asserted that any financial or immediate family obligations precluded pursuit of her educational program prior to August 2009. 

Notwithstanding the above, the evidence reflects that the appellant reached the age of 31 in March 2008; she submitted her DEA application in August 2009, at the age of 32.  As she is over the age of 31, she is not eligible for an extension of her ending date. See 38 C.F.R. § 21.3041(g)(1) (2014).

As noted above, VA may extend the period of eligibility to the end of a term (quarter or semester or end of course) in which the delimiting date falls, with exceptions not applicable here. 38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  Information provided by Tulsa Community College shows that the appellant had been enrolled for a term beginning June 6, 2011, and ending on July 31, 2011 (7 credit hours).  Even though the appellant's original delimiting date was July 2, 2011, VA processed the appellant's enrollment for this term, thereby extending the delimiting date to August 1, 2011.  VA thereafter received an enrollment certification from Cameron University for the term beginning August 19, 2011, and ending December 17, 2011.  Her delimiting date fell outside of a term; therefore, an extension of the delimiting date is not warranted on that basis either.

In sum, the appellant turned 31 in March 2008, so her period of eligibility continued well beyond her 31st birthday until August 1, 2011.  A delimiting date extension, however, cannot be granted beyond her 31st birthday.  The Board is sympathetic to the appellant's contentions.  The Board, however, is bound by the applicable law and regulations in force as promulgated. See 38 U.S.C.A. § 7104(c)(West 2002). Additionally, the Board is without authority to grant benefits simply on the basis of equity. See 38 U.S.C.A. §§ 503(a)(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For these reasons, an extension of the delimiting date beyond August 1, 2011, is not warranted. 






ORDER


Entitlement to an extension of the delimiting date for DEA benefits beyond August 1, 2011, is denied.



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


